Per Curiam.
This was an action by judgment creditors against the judgment debtor and his grantees, to set aside a conveyance, alleged to have been made to defraud the plaintiffs, and to subject the land to the payment of their judgments. The only question in the case was whether the judgment debtor was a competent witness for his co-defendants, the alleged fraudulent grantees, under 2 R. S., p. 97, s. 802. Held, upon the construction of said section, and upon the authority of the case of Moore v. Allen, 5 Ind. R. 521, that the witness was competent.
The judgment is affirmed with costs.